[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE
A motion to strike tests the legal sufficiency of a complaint. Connecticut Practice Book Section 152; Ferryman v. Groton, 212 Conn. 138, 142 (1989). If a motion to strike is directed to the entire complaint, the motion must fail if CT Page 3611 any of the plaintiff's claims is legally sufficient. Whelan v. Whelan, 41 Conn. Sup. 519, 520 (1991); Kovacs v. Rasper,41 Conn. Sup. 225, 226 (1989).
Because the Court finds that one or more counts of the plaintiff's complaint are legally sufficient under Boland v. Catalano, 202 Conn. 333 (1987), the defendant's motion to strike is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court